 


114 HR 1379 IH: To amend title 38, United States Code, to authorize the Board of Veterans’ Appeals to develop evidence in appeal cases, and for other purposes.
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1379 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to authorize the Board of Veterans’ Appeals to develop evidence in appeal cases, and for other purposes. 
 
 
1.Development of evidence by Board of Veterans’ Appeals 
(a)In generalChapter 71 of title 38, United States Code, is amended by adding at the end the following new section:  7113.Development of evidence (a)In generalIf the Board determines that there is insufficient evidence to make a decision in a claimant’s appeal case, the Board shall take such steps as may be necessary to develop the evidence necessary to make a decision in the case. 
(b)Prohibition on remandsThe Board may not remand any appeal case to the Veterans Benefits Administration. (c)Provision of accessThe Secretary shall ensure that the Board has access to such information as may be necessary to develop evidence under subsection (a).. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new section:   7113. Development of evidence..   